NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                        2007-1061


                               PETER RONALD KRAMER,

                                                      Plaintiff-Appellant,

                                             v.


            Jon W. Dudas, DIRECTOR, PATENT AND TRADEMARK OFFICE,

                                                      Defendant-Appellee.

      Peter Ronald Kramer, of Manchester, Connecticut, pro se

       Stephen Walsh, Associate Solicitor, United States Patent and Trademark Office, of
Arlington, Virginia, for defendant-appellee. With him on the brief was Joseph G. Piccolo,
Associate Solicitor.

Appealed from: United States District Court for the District of Columbia

Judge Henry H. Kennedy, Jr.
                      NOTE: This disposition is nonprecedential.


     United States Court of Appeals for the Federal Circuit


                                       2007-1061


                              PETER RONALD KRAMER,

                                                           Plaintiff-Appellant,

                                           v.

          Jon W. Dudas, DIRECTOR, PATENT AND TRADEMARK OFFICE,

                                                           Defendant-Appellee.


                          __________________________

                          DECIDED: July 11, 2007
                          __________________________


Before MAYER, RADER and MOORE, Circuit Judges.

PER CURIAM.

      Peter R. Kramer appeals the final judgment of the United States District Court for

the District of Columbia, dismissing his complaint for failure to timely file. Kramer v.

Dudas, 05-CV-01455 (D.D.C. Aug. 9, 2006). We affirm.

      Because Kramer was entitled to challenge the United States Patent and

Trademark Office’s (“PTO”) final decision under 35 U.S.C. § 32, the trial court properly

construed his complaint as seeking relief under that section, and not as a petition for a

writ of mandamus. With respect to the timeliness issue, the PTO’s order reviewing its

regrade of Kramer’s patent bar registration exam issued on February 17, 2005.
However, because Kramer did not file his complaint in the district court within 30 days of

the challenged PTO action, as required by D.D.C. Civ. R. 83.7, his petition was

untimely. Moreover, Kramer did not exercise due diligence in pursuing his rights under

section 32, and the PTO did not mislead or misinform him about the deadlines for

seeking judicial review. Accordingly, the trial court correctly found that equitable tolling

was unwarranted. Finally, because Kramer’s complaint was untimely, his due process

arguments are not properly before us.




2007-1061                                    2